Citation Nr: 0405831	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  02-06 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for right knee 
replacement claimed as secondary to gunshot wound scar on the 
left ankle with residuals.

2.  Entitlement to service connection for left hip 
replacement claimed as secondary to gunshot wound scar on the 
left ankle with residuals.

3.  Entitlement to an increased evaluation for gunshot wound, 
left ankle with residuals, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disease of the left ankle from 
August 10, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board observes that service connection for a gunshot 
wound, left ankle with residuals was awarded in June 1946.  A 
20 percent rating was assigned and has remained in effect 
since that time.  During the course of the appeal, the 
veteran pointed out that the gunshot wound was to the upper 
left tibia and that adjudicative action had been based on 
incorrect information that should be corrected.  A similar 
contention was also made much earlier.  In a May 2002 
supplemental statement of the case, the RO restated the issue 
to reflect residuals of a gunshot wound, comminuted fracture 
in the upper third of the left tibia (formerly rated as 
gunshot wound, left ankle with residuals).  The disorder was 
rated as 20 percent disabling.  

The action taken by the RO in "restating" the issue 
essentially eliminated the rating for the left ankle, thereby 
improperly severing service connection.  The left ankle 
disability that was rated under 38 C.F.R. § 4.73, Diagnostic 
Code 5311, had been in effect since June 1946.  Service 
connection for any disability which has been in effect for 10 
or more years will not be severed except upon a showing that 
the original grant was based on fraud, or where it is clearly 
shown from military records that the person concerned did not 
have the requisite service or character of discharge.  
38 U.S.C.A. § 1159 (West 1991); 38 C.F.R. § 3.957 (2003).  
The record does not indicate that the original grant was 
based on fraud, or that the veteran did not have the 
requisite service or character of discharge.  In fact, 
service medical records did reflect left ankle impairment 
associated with the gunshot wound.  For these reasons, the 
veteran's service-connected left ankle disorder is protected 
and cannot be severed.  Since the veteran's disorder cannot 
be severed, the 20 percent rating assigned to residuals of a 
gunshot wound, comminuted fracture in the upper third of the 
left tibia must be considered a grant of service connection 
for that disorder.  

Despite the error on the part of the RO, the left ankle 
disorder, residuals of a gunshot wound remains in effect and 
the issue is still before the Board.  

The Board notes that the veteran raised a claim in June 1946 
for several issues to include service connection for a 
hammeroid second toe on the left foot and defective vision.  
Since these issues have not been addressed in a rating 
decision, they are referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained from the RO.

2.  The veteran's left ankle disorder is the proximate cause 
of right knee replacement.

3.  The veteran's left ankle disorder is the proximate cause 
of left hip replacement.





CONCLUSIONS OF LAW

1.  Right knee replacement is proximately due to a left ankle 
disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2003).

2.  Left hip replacement is proximately due to a left ankle 
disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§  3.159, 3.303, 3.307, 3.309, 
3.310(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

As the favorable decision explained below clearly does no 
prejudice to the veteran, no additional information, 
evidence, or discussion of VCAA compliance is necessary to 
decide the claim.  


Factual Background

Service medical records do not contain any complaints or 
findings of a right knee or left hip disorder.  

Private medical records from Rochester General Hospital 
indicated that the veteran had osteoarthritis in the left hip 
and underwent hip replacement in October 1993.  In June 2000, 
the veteran was noted to have degenerative joint disease of 
the right knee and as a result underwent knee replacement.  
He reported that the right knee was aggravated by a status 
post fracture of the left leg and frozen ankle.  

A statement from William J. Stein, M.D., dated in October 
2000, noted that the veteran was disabled from a shrapnel 
wound to the left leg that resulted in leg weakness and a 
chronic limp.  He opined that this disability caused 
increased loading to the right leg over a lifetime that 
resulted in a right knee replacement.  He also opined that 
the veteran developed severe arthritis in the left hip 
secondary to the leg trauma and required hip replacement in 
1999.

The veteran underwent a VA examination in October 2000.  He 
reported that he received a gunshot wound to the upper left 
tibia in service.  He immediately had weakness and diminished 
activity in the left ankle.  In the 1950s, he began to have 
left hip discomfort and general weakness.  In the 1980s, he 
received treatment for the hip and subsequently underwent hip 
replacement in 1993.  The veteran also reported a ten-year 
history of bilateral knee problems.  In 2000, he learned he 
had severe arthritis in the right knee, which led to total 
knee replacement.  The physician opined that the left hip 
replacement and right knee replacement were not directly 
related to the veteran's gunshot wound in the left upper 
tibia.


Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  To establish service connection, there 
must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  The requisite link between a current 
disability and military service may be established, in the 
absence of medical evidence that does so, by medical evidence 
that the veteran incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

Service connection also may be granted for disability that is 
proximately due to or the result of or being aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen 
(additional disability resulting from the aggravation of a 
nonservice- connected disorder by a service-connected 
disability is compensable under 38 C.F.R. § 3.310(a)).

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

In the present case, the veteran is service-connected for 
left ankle and upper left tibia disabilities.  A private 
physician linked the left hip replacement and right knee 
replacement to service-connected disorders while a VA 
physician did not.  The Board notes that the opinions are not 
entirely in opposition with one another for the mere fact 
that the VA physician's opinions were only directed toward a 
fractured upper left tibia and did not include the left ankle 
disorders.  This is particularly true with regard to the 
right knee replacement.  Although Dr. Stein did not have the 
claims file to review; it appeared as though he had the same 
basic information as the VA physician regarding the veteran's 
gunshot wound in service and right knee disability.  Dr. 
Stein's opinion is considered to have more probative value 
due to the fact that he provided the rationale for his 
opinion whereas the VA physician did not.  

Since the reasoning behind any opinion is a critical factor 
in assessing its value and weight, the preponderance of the 
evidence is in favor of the veteran's claim and service 
connection for right knee replacement is warranted.

With regard to the left hip replacement, neither physician 
provided the rationale for his opinion.  In this regard, they 
are considered, at the very least, to be in equipoise.  The 
VA physician was very specific when he opined that the left 
hip replacement was not related to the gunshot wound to the 
left upper tibia.  Dr. Stein's opinion, on the other hand, 
made a general reference to the veteran's left leg trauma.  
Since he specifically linked the right knee disorder to the 
left ankle disorder, one may reasonably infer that the broad 
language he used regarding the etiology of the left hip 
replacement was meant to encompass all of the disorders 
associated with the gunshot wound to include the ankle.  The 
narrow scope of the VA physician's opinion, therefore, is not 
in complete opposition with Dr. Stein's opinion.  In light of 
the variance noted between the two opinions, there is no 
competent evidence to refute the portion of Dr. Stein's 
opinion that contemplates a link between left hip replacement 
and left ankle disorders.  In view of the foregoing, the 
preponderance of the evidence is in favor of the veteran's 
claim and service connection for left hip replacement is 
warranted.  


ORDER

Service connection for right knee replacement is granted.

Service connection for left hip replacement is granted.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38  U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).   

There is no question that VCAA compliance is a necessary part 
of the claims process, particularly in light of 38 U.S.C.A. 
§§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Based 
on the foregoing, notice must be provided and appropriate 
development undertaken.  

Complete notice was not provided in correspondence dated in 
May 2002.  Specifically, the veteran was not asked to submit 
evidence in his possession that pertains to his claim, as 
required by 38 U.S.C.A. § 5103(a).  In addition, he was not 
informed of which specific evidence and information the 
Secretary would seek to obtain and which specific evidence 
and information the claimant was obligated to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board also notes that the letter failed to address the issues 
involving the initial rating for degenerative disease of the 
left ankle and the increased rating for the left ankle, 
residuals of a gunshot wound. 

A review of the records also revealed that additional 
development is necessary in the form of a VA examination.  
The veteran last underwent an examination in October 2000.  
Since more than three years have passed since the 
examination, it is possible that the findings are longer an 
accurate reflection of his current level of impairment due to 
the left ankle disorders. 

In addition, any ongoing VA treatment records since April 
2002 should be obtained and associated with the file.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should also be asked to 
identify all VA and non-VA healthcare 
providers who have treated him for his 
left ankle disabilities since April 2002.  
Obtain records from each healthcare 
provider the veteran identifies for 
association with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159 are fully complied with 
and satisfied.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Compliance requires that once a 
substantially completed claim has been 
received, the veteran be notified, by 
letter, of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the claim.  The 
veteran must be asked to submit any 
evidence in his possession that is not of 
record.  A general form letter that does 
not address the specifics of each claim 
is not acceptable.  The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§§ 5100, 5103(a); 38 C.F.R. § 3.159; and 
Quartuccio, they should be given the 
opportunity to respond.

3.  After associating with the claims 
file all records received pursuant to the 
development requested above, the RO 
should arrange for the veteran to undergo 
VA orthopedic and neurological 
examinations.  The claims file must be 
made available to and be reviewed by the 
physician.  Each physician should 
thoroughly review the claims files and 
indicate in his or her report that the 
record review took place.

The orthopedist should record pertinent 
medical complaints, symptoms and clinical 
findings, including the range of left 
ankle motion, with notations as to the 
degree of motion at which the veteran 
experiences pain, if any.  The physician 
should identify any functional loss of 
the left ankle due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  The presence or 
absence of ankylosis must be addressed.  
The physician should inquire as to 
whether the veteran experiences flare-
ups.  If so, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups should be 
described.  The examiner should discuss 
factors associated with disability from 
arthritis, such as objective indications 
of pain on pressure or manipulation, and 
muscle spasm.  If there is no evidence of 
any of the above factors on examination, 
the examiner should so state.  

The neurologist should record pertinent 
medical complaints, symptoms and clinical 
findings, to include whether the muscle 
group affected by the left ankle disorder 
has associated impairment that is 
considered moderate, moderately severe, 
or severe.  In this regard, he or she 
should comment on the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue, pain, 
impairment of coordination, and 
uncertainty of movement.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA or fee basis examination 
without good cause shown will have 
adverse effects on this claim.

5.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

6.  Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should again review the 
claim.  With regard to degenerative 
disease of the left ankle, consideration 
must be given to application of the 
staged ratings doctrine announced in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



